Exhibit 10.1
 
 
WAIVER AND SIXTH AMENDMENT TO FIRST LIEN CREDIT AGREEMENT
 
THIS WAIVER AND SIXTH AMENDMENT TO FIRST LIEN CREDIT AGREEMENT (this
“Amendment”) is entered into as of July 30, 2013 by and among GSE ENVIRONMENTAL,
INC., a Delaware corporation f/k/a Gundle/SLT Environmental, Inc. (the
“Borrower”), the other Persons party hereto that are designated as a “Credit
Party” on the signature pages hereof, GENERAL ELECTRIC CAPITAL CORPORATION, a
Delaware corporation (in its individual capacity, “GE”), as Agent and as a
Lender, and the other LENDERS signatory hereto.
 
W I T N E S S E T H:
 
WHEREAS, Borrower, the other Credit Parties, GE, as Agent and as a Lender, and
the other Lenders from time to time party thereto are parties to that certain
First Lien Credit Agreement dated as of May 27, 2011 (as the same has been and
may hereafter be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”);
 
WHEREAS, the Designated Default (as defined below) has occurred and is
continuing;
 
WHEREAS, Borrower has requested that Agent and Lenders (i) waive the Designated
Default and (ii) amend certain provisions of the Credit Agreement; and
 
WHEREAS, subject to the satisfaction (or waiver by the Lenders) of the
conditions set forth herein, Agent and the Lenders signatory hereto constituting
the Required Lenders and Required Revolving Lenders are willing to waive the
Designated Default and to amend the Credit Agreement in certain respects, in
each case, on the terms set forth herein.
 
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:
 
1. Defined Terms.  Capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Credit Agreement.
 
2. Limited Waiver.  Pursuant to subsection 7.1(c) of the Credit Agreement, an
Event of Default has occurred and is continuing as a result of the Credit
Parties’ failure to comply with the maximum Total Leverage Ratio covenant set
forth in Section 6.2 of the Credit Agreement as of June 30, 2013 (such Event of
Default, together with any Event of Default arising from the Borrower’s failure
to provide notice of such Event of Default to the Agent, collectively, the
“Designated Default”). Effective as of the date hereof, subject to the
satisfaction of the conditions set forth in Section 4 hereof,  Agent and the
Lenders signatory hereto, constituting Required Lenders and Required Revolving
Lenders, hereby waive the Designated Default.
 
The  waiver contained in this Section 2 is a limited waiver and (i) shall only
be relied upon and used for the specific purposes expressly set forth herein,
(ii) shall not constitute nor be deemed to constitute a waiver, except as
otherwise expressly set forth herein, of (a) any Default or Event of Default
(other than the Designated Default) or (b) any term or condition of the Credit
Agreement and the other Loan Documents, (iii) shall not constitute nor be deemed
to constitute a consent by the Agent or any Lender to anything other than the
specific purpose set forth herein and (iv) shall not constitute a custom or
course of dealing among the parties hereto.
 
 
 

--------------------------------------------------------------------------------

 
3. Amendments to Credit Agreement.  Upon satisfaction (or waiver by the Lenders)
of the conditions set forth in Section 4 hereof, the Credit Agreement is hereby
amended as follows:
 
(a) Subsection 1.1(b) of the Credit Agreement is hereby amended by deleting such
subsection in its entirety and substituting the following therefor:
 
“(b) The Revolving Credit.  Subject to the terms and conditions of this
Agreement and in reliance upon the representations and warranties of the Credit
Parties contained herein, each Revolving Lender severally and not jointly agrees
to make Loans to the Borrower (each such Loan, a “Revolving Loan”) from time to
time on any Business Day during the period from the Closing Date through the
Final Availability Date, in an aggregate amount not to exceed at any time
outstanding the amount set forth opposite such Lender’s name in Schedule 1.1(b)
under the heading “Revolving Loan Commitments” (such amount, as the same may be
reduced or increased from time to time in accordance with this Agreement
(including pursuant to Section 1.12), being referred to herein as such Revolving
Lender’s “Revolving Loan Commitment”); provided, however, that, after giving
effect to any Borrowing of Revolving Loans, the aggregate principal amount of
all outstanding Revolving Loans shall not exceed the Maximum Revolving Loan
Balance.  Subject to the other terms and conditions hereof, amounts borrowed
under this subsection 1.1(b) may be repaid (without premium or penalty except
as, and to the extent, set forth in Section 10.4) and reborrowed from time to
time.  The “Maximum Revolving Loan Balance” from time to time will equal (i) the
Aggregate Revolving Loan Commitment then in effect less (ii) the sum of (I) the
aggregate amount of Letter of Credit Obligations plus (II) the aggregate
principal amount of outstanding Swing Loans plus (III) the Interest Reserve
(after giving effect to any reduction thereof to the extent a requested
Revolving Loan shall be utilized to pay interest for which the Interest Reserve
has been established).  If at any time the then outstanding principal balance of
Revolving Loans exceeds the Maximum Revolving Loan Balance, then the Borrower
shall immediately prepay outstanding Revolving Loans in an amount sufficient to
eliminate such excess.


As of the Sixth Amendment Effective Date, the aggregate outstanding principal
amount of Revolving Loans (such outstanding Revolving Loans, the “Sixth
Amendment Revolving Loans”) is $19,111,569.48 (the “Revolving Loan Cap”) and the
aggregate face value of all Letters of Credit (such outstanding Letters of
Credit, the “Sixth Amendment LCs”) Issued and outstanding under this Agreement
is $2,431,391.00 (the “LC Facility Cap”; the LC Facility Cap together with the
Revolving Loan Cap are sometimes referred to herein collectively as the
“Revolving Facility Cap”), in each case, as set forth on Schedule
1.1(b).  Notwithstanding anything to the contrary set forth in this Section
1.1(b) or anywhere else in the Credit Agreement or any other Loan Document, from
and after the Sixth Amendment Effective Date (a) prior to the repayment in full
of all revolving loans and other obligations under, and the termination of, the
First Lien Revolving Facility, no further Revolving Loans shall be made or
funded or Letters of Credit Issued hereunder (provided, Revolving Loans may be
funded solely to pay any L/C Reimbursement Obligations that may arise in respect
of Sixth Amendment LCs, whereupon the Revolving Loan Cap shall be deemed to have
increased, and the LC Facility Cap reduced, by such amount) and (b) until the
Required Leverage Date shall occur, no (i) Letters of Credit shall be Issued if,
after giving effect to such Issuance, the aggregate face amount of all Issued
and outstanding Letters of Credit shall exceed the LC Facility Cap (provided,
the LC Facility Cap shall be increased on the date the First Lien Revolving
Facility terminates in accordance with Section 4.19 by an amount equal to the
aggregate face amount of all “Letters of Credit” (as defined in the First Lien
Revolving Facility), which such aggregate amount shall not in any event exceed
$600,000, issued and outstanding as of such date of termination, whereupon all
such “Letters of Credit” thereunder shall automatically become and be deemed to
constitute Letters of Credit hereunder for all purposes of this Agreement and
the other Loan Documents), (ii) Revolving Loans shall be made or funded if,
after giving effect to such making or funding, the aggregate outstanding
principal amount of Revolving Loans shall exceed the Revolving Loan Cap (except
in respect of Revolving Loans funded solely to pay L/C Reimbursement Obligation
arising in respect of a Letter of Credit Issued in accordance herewith,
whereupon the Revolving Loan Cap shall be deemed to have increased, and the LC
Facility Cap reduced, by such amount) and (iii) Revolving Loans shall be made or
funded and no Letters of Credit shall be Issued if, after giving effect to such
making, funding or Issuance, the sum of (y) aggregate outstanding principal
amount of Revolving Loans and (z) all Issued and outstanding Letters of Credit,
shall exceed the Revolving Facility Cap.


 
2

--------------------------------------------------------------------------------

 
Upon the effectiveness of the First Lien Revolving Facility, each Revolving
Lender’s Revolving Loan Commitment hereunder shall be deemed automatically
reduced on a dollar for dollar basis by an amount equal to the aggregate
principal amount of such Revolving Lender’s commitment in respect of the First
Lien Revolving Facility; provided, the aggregate principal amount of the
reductions to the Revolving Loan Commitments shall not exceed $8,000,000.  The
outstanding principal amount of the Sixth Amendment Revolving Loans and the
Sixth Amendment LCs shall not be reduced or otherwise modified solely as a
result of the reduction of the Revolving Loan Commitments described above.  The
Sixth Amendment Revolving Loans and Letter of Credit Obligations in respect of
Sixth Amendment LCs held by a Revolving Lender are referred to herein
collectively as such Revolving Lender’s “Pre-Amendment Revolving Share” and all
such Pre-Amendment Revolving Shares are referred to herein collectively as the
“Aggregate Pre-Amendment Revolving Amount”, in each case, as such amounts are
set forth on Schedule 1.1(b).  As a result of the foregoing, until the
Commitment Reinstatement Date (as defined below) (i) interest and fees in
respect of the Sixth Amendment Revolving Loans and the Sixth Amendment LCs shall
accrue for the benefit of each Revolving Lender based on each such Revolving
Lender’s Pre-Amendment Revolving Share, (ii) all payments of principal and
interest in respect of Sixth Amendment Revolving Loans and Sixth Amendment LCs,
shall be paid, allocated and applied to the Aggregate Pre-Amendment Revolving
Amount on a pro rata basis based on each Revolving Lender’s Pre-Amendment
Revolving Share and (iii) the Unused Commitment Fee accruing and payable to each
Revolving Lender shall be calculated based upon such Revolving Lender’s
Revolving Loan Commitment after giving effect to the Sixth Amendment and such
Revolving Lender’s Pre-Amendment Revolving Share.


 
3

--------------------------------------------------------------------------------

 
Upon the repayment in full of all revolving loans and other obligations
outstanding under, and the termination of, the First Lien Revolving Facility,
each Revolving Lender’s Revolving Loan Commitment hereunder shall be deemed
automatically increased on a dollar for dollar basis by an amount equal to the
aggregate principal amount of such Revolving Lender’s commitment in respect of
the First Lien Revolving Facility so as to reinstate the Revolving Loan
Commitments of the Revolving Lenders at the respective amounts thereof as in
effect immediately prior to the effectiveness of the Sixth Amendment (i.e., the
Aggregate Revolving Loan Commitment shall be $35,000,000 and the Revolving Loan
Commitments of the Revolving Lenders shall be in the respective amounts therefor
set forth in Schedule 1.1(b) maintained by Agent immediately prior to the
effectiveness of the Sixth Amendment) (such date, the “Commitment Reinstatement
Date”); provided such reinstatement shall be subject to, and shall preserve the
effectiveness of, any prior reduction in the Aggregate Revolving Loan Commitment
otherwise required pursuant to this Agreement.”


(b) Section 2.2 of the Credit Agreement is hereby amended by (i) deleting “and”
appearing at the end of clause (c) thereof, (ii) deleting “.” appearing at the
end of clause (d) thereof and substituting “; and” therefor and (iii) adding the
following language as new clause (e) thereto in appropriate alphabetical order:
 
“(e)           after giving effect to any Loan and the contemporaneous uses of
the proceeds thereof, the Credit Parties’ cash and Cash Equivalents shall not
exceed $3,000,000.”


(c) Subsection 4.2(b) of the Credit Agreement is hereby amended by deleting such
subsection in its entirety and substituting the following therefor:
 
“(b)           concurrently  with  the  delivery  of  the  financial  statements  referred  to  in
subsections 4.1(a), 4.1(b) and, solely to the extent necessary to calculate the
Total Leverage Ratio as and to the extent required by Section 6.2, 4.1(c), a
fully and properly completed Compliance Certificate in the form of Exhibit
4.2(b), certified on behalf of the Borrower by a Responsible Officer of the
Borrower;”


(d) Section 4.2 of the Credit Agreement is hereby further amended by (i)
deleting “and” appearing at the end of clause (f) thereof, (ii) deleting “.”
appearing at the end of clause (g) thereof and substituting “; and” therefor and
(iii) adding the following language as new clause (h) thereto in appropriate
alphabetical order:
 
“(h)           on a weekly basis, commencing with the first Monday following the
Sixth Amendment Effective Date and continuing on each Monday thereafter until
the Required Leverage Date, a thirteen (13) week cash flow forecast for the
thirteen (13) week period comprised of the most recent week ended prior to such
Monday and the immediately succeeding twelve (12) weeks thereafter.”
 
 
4

--------------------------------------------------------------------------------

 
(e) Article IV of the Credit Agreement is hereby amended by adding the following
new Section 4.19 thereto in appropriate numerical order:
 
“Section 4.19 Junior Capital Raise; First Lien Revolving Facility. The Borrower
shall comply, and each of the other Credit Parties shall cause the Borrower to
comply, with each of the following covenants:
 
(a)           no later than October 31, 2013 (the “Junior Capital Outside
Date”), the Borrower shall have obtained additional junior capital in the form
of unsecured mezzanine Indebtedness or preferred equity, in either case, on
terms and conditions (including subordination terms) reasonably acceptable to
Agent or in the form of common equity, in any case, with aggregate Net Issuance
Proceeds in an amount not less than $20,000,000 (such Indebtedness or equity, as
applicable, the “Junior Capital”);
 
(b)           upon receipt of the Net Issuance Proceeds of the Junior Capital
and notwithstanding anything to the contrary set forth in Section 1.8 or
elsewhere in this Agreement, the Borrower shall immediately apply such Net
Issuance Proceeds as follows:
 
(i) in the event such Net Issuance Proceeds are received on or prior to
September 30, 2013
 
(w) the first $10,000,000 shall be applied first, to the lesser of (A) the
aggregate outstanding principal amount of the revolving loans under the First
Lien Revolving Facility and (B) $900,000, whereupon the aggregate commitments of
the lenders under the First Lien Revolving Facility shall be permanently and
automatically reduced by such amount and second, to the outstanding Initial Term
Loans (which such prepayment amount as to the Initial Term Loans shall be
applied to the scheduled principal payments of thereof in the inverse order of
maturity);
 
(x) after giving effect to clause (i)(w), the next $10,000,000 shall be applied
first, to the aggregate outstanding principal amount of the revolving loans
under the First Lien Revolving Facility without a permanent reduction of the
revolving loan commitment thereunder and second, to the outstanding Revolving
Loans without a permanent reduction of the Revolving Loan Commitments of the
Lenders; provided the Borrower shall be permitted to retain as cash on the
balance sheet such portion of such $10,000,000 remaining after the outstanding
principal balance of each of the revolving loans under the First Lien Revolving
Facility and the Revolving Loans shall have been reduced to zero ($0);
 
(y) the aggregate principal amount of Net Issuance Proceeds received by the
Borrower in respect of such Junior Capital in excess of $20,000,000 but less
than or equal to $40,000,000 (such amount, the “First Surplus Amount”) shall be
applied as follows:  (A) fifty percent (50%) of the First Surplus Amount shall
be applied to the outstanding Revolving Loans without a permanent reduction of
the Revolving Loan Commitments of the Lenders; provided the Borrower shall be
permitted to retain as cash on the balance sheet such portion of the First
Surplus Amount remaining after the outstanding principal balance of the
Revolving Loans shall have been reduced to zero ($0) and (B) fifty percent (50%)
of the First Surplus Amount shall be applied to the outstanding Initial Term
Loans (which such prepayment amount as to the Initial Term Loans shall be
applied to the scheduled principal payments thereof in the inverse order of
maturity); and
 
 
5

--------------------------------------------------------------------------------

 
(z) the aggregate principal amount of the Net Issuance Proceeds received by the
Borrower in respect of such Junior Capital in excess of $40,000,000 shall be
applied to the Initial Term Loans (which such prepayment amount as to the
Initial Term Loans shall be applied to the scheduled principal payments thereof
in the inverse order of maturity); and
 
(ii) in the event such Net Issuance Proceeds are received after September 30,
2013
 
(w) the first $10,000,000 shall be applied first to the aggregate outstanding
principal amount of the revolving loans and the other obligations under the
First Lien Revolving Facility, whereupon the aggregate commitments of the
lenders under the First Lien Revolving Facility shall be permanently and
automatically reduced to zero ($0) and the First Lien Revolving Facility shall
terminate in full, and second to the outstanding Initial Term Loans (which such
prepayment amount as to the Initial Term Loans shall be applied to the scheduled
principal payments of thereof in the inverse order of maturity);
 
(x) after giving effect to clause (ii)(w), the remaining $10,000,000 shall be
applied to the outstanding Revolving Loans without a permanent reduction of the
Revolving Loan Commitments of the Lenders; provided the Borrower shall be
permitted to retain as cash on the balance sheet such portion of such
$10,000,000 remaining after the outstanding principal balance of the Revolving
Loans shall have been reduced to zero ($0);
 
(y) the First Surplus Amount shall be applied as follows:  (A) fifty percent
(50%) of the First Surplus Amount shall be applied to the outstanding Revolving
Loans without a permanent reduction of the Revolving Loan Commitments of the
Lenders; provided the Borrower shall be permitted to retain as cash on the
balance sheet such portion of the First Surplus Amount remaining after the
outstanding principal balance of the Revolving Loans shall have been reduced to
zero ($0) and (B) fifty percent (50%) of the First Surplus Amount shall be
applied to the outstanding Initial Term Loans (which such prepayment amount as
to the Initial Term Loans shall be applied to the scheduled principal payments
thereof in the inverse order of maturity); and
 
 
6

--------------------------------------------------------------------------------

 
(z) the aggregate principal amount of the Net Issuance Proceeds received by the
Borrower in respect of such Junior Capital in excess of $40,000,000 shall be
applied to the Initial Term Loans (which such prepayment amount as to the
Initial Term Loans shall be applied to the scheduled principal payments thereof
in the inverse order of maturity);
 
(c)           on September 30, 2013, the Borrower shall make a prepayment of all
outstanding revolving loans existing under the First Lien Revolving Facility in
excess of $900,000 and the aggregate commitments of the lenders under the First
Lien Revolving Facility shall be permanently and automatically reduced to
$900,000; and
 
(d)           to the extent not otherwise previously paid in full and
terminated, no later than October 31, 2013, the Borrower shall make a prepayment
of all outstanding revolving loans and other obligations then due and owing
under the First Lien Revolving Facility and the aggregate commitments of the
lenders under the First Lien Revolving Facility shall be permanently and
automatically reduced to zero ($0) and terminated.”
 
(f) Section 5.1 of the Credit Agreement is hereby amended by (i) deleting “and”
appearing at the end of clause (z) thereof, (ii) deleting “.” appearing at the
end of clause (aa) thereof and substituting “; and” therefor and (iii) adding
the following language as new clause (bb) thereto in appropriate alphabetical
order:
 
“(bb)           Liens securing the First Lien Revolving Facility to the extent
such facility is permitted pursuant to Section 5.5(r) and otherwise in
accordance with the First Lien Revolving Facility Intercreditor Agreement.”
 
(g) Section 5.4(b) of the Credit Agreement is hereby amended by deleting the
reference to “$10,000,000” therein and substituting “$6,200,000” therefor.
 
(h) Section 5.4(c) of the Credit Agreement is hereby amended by deleting the
reference to “$750,000” therein and substituting “$250,000” therefor.
 
(i) Section 5.4(s) of the Credit Agreement is hereby amended by deleting the
reference to “$5,000,000” therein and substituting “$1,000,000” therefor.
 
(j) Section 5.5(d) of the Credit Agreement is hereby amended by deleting such
section in its entirety and substituting the following therefor:
 
“(d)           Indebtedness not to exceed $6,000,000 in the aggregate at any
time outstanding consisting of Capital Lease Obligations or secured by Liens
permitted by subsection 5.1(h) and Permitted Refinancings thereof; provided the
maximum amount of Indebtedness permitted to exist under this subsection 5.5(d)
shall be increased upon the consummation of a Permitted Acquisition by the
amount of the Target’s Capital Lease Obligations and Indebtedness secured by
Liens of the type described in subsection 5.1(h), in each case as existing and
outstanding at the time of such Permitted Acquisition and not incurred in
connection with, or in anticipation of, such Permitted Acquisition; provided,
further, in no event shall Borrower and its Domestic Subsidiaries incur any
Indebtedness of the type described in the foregoing provisions of this clause
(d) in an aggregate amount in excess of $3,000,000;”
 
 
7

--------------------------------------------------------------------------------

 
(k) Section 5.5 of the Credit Agreement is hereby amended by (i) deleting “and”
appearing at the end of clause (o) thereof, (ii) deleting clause (p) thereof in
its entirety and (iii) adding the following language as new clauses (p), (q) and
(r) thereto in appropriate alphabetical order:
 
“(p)           unsecured Indebtedness of the Foreign Subsidiaries of
Holdings not exceeding $20,000,000 in the aggregate at any time outstanding;
 
(q)           to the extent constituting Indebtedness, the Junior Capital
incurred in accordance with Section 4.19; and
 
(r)           secured Indebtedness under the First Lien Revolving Facility in an
aggregate principal amount not to exceed $8,000,000 (as the same shall be
reduced pursuant to the requirements of Section 4.19).”
 
(l) Section 6.2 of the Credit Agreement is hereby amended by deleting such
section in its entirety and substituting the following therefor:
 
“6.2           Total  Leverage
 Ratio.    The  Credit  Parties  shall  not  permit  the  Total Leverage Ratio
as of any date set forth below to be greater than the maximum ratio set forth in
the table below opposite such date:


Date
 
Maximum Total Leverage Ratio
September 30, 2013
 
6.50:1.00
December 31, 2013
 
6.25:1.00
March 31, 2014
 
5.17:1.00
June 30, 2014
 
4.75:1.00
September 30, 2014
 
4.50:1.00
December 31, 2014
 
4.50:1.00
March 31, 2015
 
4.50:1.00
June 30, 2015
 
4.25:1.00
September 30, 2015 and the last day
of Fiscal Quarter thereafter
 
4.00:1.00


In addition to the foregoing and notwithstanding anything to the contrary set
forth in this Agreement or any other Loan Document, commencing with the
measurement period ending as of October 31, 2013 and continuing until the
Required Leverage Date, the Credit Parties shall not permit the Total Leverage
Ratio as of the last day of any fiscal month that is the first or second fiscal
month of a Fiscal Quarter to be greater than the Maximum Total Leverage Ratio
set forth above for the most recently completed Fiscal Quarter (e.g., the
Maximum Total Leverage Ratio as of October 31, 2013 and November 30, 2013 shall
not exceed, in either case, 6.50:1.00).”


 
8

--------------------------------------------------------------------------------

 
(m) Section 6.3 of the Credit Agreement is hereby amended by deleting the
Minimum Interest Coverage Ratio level set forth therein for the measurement
periods ending as of (i) September 30, 2013 and December 31, 2013 and
substituting therefor, in each case, “2.00:1.00” and (ii) March 31, 2014 and
substituting therefor “2.20:1.00”.
 
(n) Section 7.1 of the Credit Agreement is hereby amended by deleting subsection
(c) thereof in its entirety and substituting the following therefor:
 
“(c)Specific Defaults. Any Credit Party fails to (i) perform or observe any
term, covenant or agreement contained in any of subsection 4.3(a), subsection
4.4(a) (in respect of Holdings or the Borrower), Section 4.10, Section 4.17,
subsection 4.19(c) or 4.19(d), Article V or Article VI or (ii) deliver any of
the financial statements, certificates and other information required to be
delivered pursuant to Section 4.1 or subsection 4.2(a), 4.2(b) or 4.2(h) within
five (5) Business Days following the stated delivery date therefor; or”


(o) Section 7.1 of the Credit Agreement is hereby amended by deleting subsection
(e) thereof in its entirety and substituting the following therefor:
 
“(e)           Cross-Default. Any Credit Party or any Subsidiary of any Credit
Party (i) fails to make any payment in respect of (y) any Indebtedness (other
than the Obligations) or Contingent Obligation (other than the Obligations)
having an aggregate principal amount (including undrawn committed or available
amounts and including amounts owing to all creditors under any combined or
syndicated credit arrangement) of $2,500,000 or more or (z) the First Lien
Revolving Facility, in either case, when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) and such failure
continues after the applicable grace or notice period, if any, specified in the
document relating thereto on the date of such failure; or (ii) fails to perform
or observe any other condition or covenant (after all applicable grace periods),
or any other event shall occur or condition exist (after all applicable grace
periods), under any agreement or instrument relating to any such Indebtedness or
Contingent Obligation, if the effect of such failure, event or condition is to
cause, or to permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, after giving effect
to any cure or waiver of such failure, event or condition actually made or
obtained, such Indebtedness to be declared to be due and payable prior to its
stated maturity (without regard to any subordination terms with respect
thereto), or such Contingent Obligation to become payable or cash collateral in
respect thereof to be demanded; or”


(p) Section 7.1 of the Credit Agreement is hereby further amended by adding the
following language to the end thereof:
 
 
9

--------------------------------------------------------------------------------

 
“Notwithstanding the foregoing or anything else to the contrary set forth herein
or in any other Loan Document, the Borrower’s failure to obtain the Junior
Capital pursuant to Section 4.19 by October 31, 2013 or any time thereafter
shall not constitute a Default or Event of Default hereunder or under any other
Loan Document and sole effect of any such failure shall be the implementation of
one or more Pricing Increases as set forth in the definition of Applicable
Margin.”
 
(q) Section 8.10 of the Credit Agreement is hereby amended by deleting
subsection (b) thereof in its entirety and substituting the following therefor:
 
“(b)           any Lien held by Agent for the benefit of the Secured Parties
against (i) any Collateral that is sold, transferred, conveyed or otherwise
disposed of by a Credit Party in a transaction permitted by the Loan Documents
(including pursuant to a valid waiver or consent), to the extent all Liens
required to be granted in such Collateral pursuant to Section 4.12 after giving
effect to such transaction have been granted, (ii) any property subject to a
Lien permitted hereunder in reliance upon any of subsection 5.1(h), 5.1(i) or
5.1(bb) (in accordance with the First Lien Revolving Facility Intercreditor
Agreement) and (iii) all of the Collateral and all Credit Parties, upon (A)
termination of the Revolving Loan Commitments, (B) payment and satisfaction in
full of all Loans, all L/C Reimbursement Obligations and all other Obligations
(other than unasserted contingent indemnification obligations) under the Loan
Documents and all Obligations arising under Secured Rate Contracts, that Agent
has theretofore been notified in writing by the holder of such Obligation are
then due and payable, (C) deposit of cash collateral with respect to all
contingent Obligations (or, as an alternative to cash collateral, in the case of
any Letter of Credit Obligation, receipt by Agent of a back-up letter of credit)
in amounts and on terms and conditions and with parties satisfactory to Agent
and each Indemnitee that is, or may be, owed such Obligations (excluding
unasserted contingent indemnification obligations (other than L/C Reimbursement
Obligations)) and (D) to the extent requested by Agent, receipt by Agent and the
Secured Parties of liability releases from the Credit Parties each in form and
substance reasonably acceptable to Agent.”
 
(r) Section 9.25 of the Credit Agreement is hereby amended by deleting
subsection (II) thereof in its entirety and substituting the following therefor:
 
“(II)           EACH SECURED PARTY (I) UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT
LIENS SHALL BE CREATED ON THE COLLATERAL PURSUANT TO THE FIRST LIEN REVOLVING
FACILITY, WHICH LIENS SHALL BE PRIOR TO AND SENIOR TO THE LIENS CREATED PURSUANT
TO THE LOAN DOCUMENTS IN ACCORDANCE WITH THE FIRST LIEN REVOLVING FACILITY
INTERCREDITOR AGREEMENT, (II) AUTHORIZES AND INSTRUCTS AGENT TO ENTER INTO THE
FIRST LIEN REVOLVING FACILITY INTERCREDITOR AGREEMENT ON BEHALF OF THE SECURED
PARTIES, AND TO TAKE ALL ACTIONS (AND EXECUTE ALL DOCUMENTS) REQUIRED (OR DEEMED
ADVISABLE) BY IT IN ACCORDANCE WITH THE TERMS OF THE FIRST LIEN REVOLVING
FACILITY INTERCREDITOR AGREEMENT, AND (III) AGREES TO BE BOUND BY THE TERMS OF
THE FIRST LIEN REVOLVING FACILITY INTERCREDITOR AGREEMENT.”
 
 
10

--------------------------------------------------------------------------------

 
(s) Section 11.1 of the Credit Agreement is hereby amended by adding the
following language to the end of the definition of “Test Period” set forth
therein:
 
“Notwithstanding the foregoing or anything else to the contrary set forth in
this Agreement or any other Loan Document, with respect to the determination of
the Credit Parties’ compliance with the Total Leverage Ratio covenant set forth
in Section 6.2 as of the last day of each of the first and second fiscal month
of each Fiscal Quarter, the applicable “Test Period” shall be deemed to be the
trailing twelve month period ending as of such date.”
 
(t) Section 11.1 of the Credit Agreement is hereby amended by deleting the
definition of each of “Applicable Margin” and “Consolidated EBITDA” set forth
therein in its entirety and substituting the following language therefor:
 
“Applicable Margin” means:
 
(a)           with respect to Revolving Loans and Swing Loans:  (x) if a Base
Rate Loan, six and one-half percent (6.50%) per annum and (y) if a LIBOR Rate
Loan, seven and one-half percent (7.50%) per annum (as such percentages may be
increased as, and to the extent, necessary to comply with Section 1.12);
 
(b)           with respect to Initial Term Loans:  (x) if a Base Rate Loan, six
and one-half percent (6.50%) per annum and (y) if a LIBOR Rate Loan, seven and
one-half percent (7.50%) per annum (as such percentages may be increased as, and
to the extent, necessary to comply with Section 1.12);
 
(c)           with respect to Incremental Term Loans of any Tranche, that
percentage per annum for Base Rate Loans and LIBOR Loans of such Tranche as
specified pursuant to Section 1.12; and
 
(d)           with respect to any Tranche of Extended Term Loans or Extended
Revolving Loans, that percentage per annum for Base Rate Loans and LIBOR Loans
for such Tranche as set forth in the relevant Extension Offer.
 
Notwithstanding anything to the contrary set forth above or elsewhere in this
Agreement, each of the interest rate margins set forth in clauses (a) and (b)
above shall, without any further action of, consent by or notice to Agent, any
Lender, any Credit Party or any other Person, automatically increase by (i) 50
basis points in the event the Borrower shall not have obtained the Junior
Capital pursuant to and in accordance with Section 4.19 on or before the Junior
Capital Outside Date, such increase being effective as of November 1, 2013 and
(ii) an additional 50 basis points for each subsequent period of three
consecutive months following the Junior Capital Outside Date during which the
Borrower shall not have obtained the Junior Capital pursuant to and in
accordance with Section 4.19, such increase being effective as of the first day
immediately succeeding the last day of each such three month period (the
increases to the Applicable Margin described in foregoing clauses (i) and (ii)
being referred to herein as the “Pricing Increases”).  By way of example, if the
Borrower shall obtain the Junior Capital on February 25, 2014, the interest rate
margins set forth in clauses (a) and (b) shall each have increased 50 basis
points on November 1, 2014 as a result of the Borrower not obtaining the Junior
Capital by the Junior Capital Outside Date and an additional 50 basis points on
February 1, 2014 as a result of the Borrower’s failure to obtain the Junior
Capital during the period from November 1, 2013 to January 31, 2014.  All
Pricing Increases implemented in accordance with this paragraph shall terminate
and be of no further force or effect (and the Applicable Margins shall equal the
interest rate margins expressly set forth in clauses (a) and (b) above, as
applicable) from and after the first day immediately succeeding the date upon
which the Borrower shall have obtained the Junior Capital pursuant to and in
accordance with Section 4.19; provided, nothing herein shall affect, rescind or
otherwise vitiate any interest accrued or paid in respect of any Pricing
Increase prior to the date such Pricing Increase is so terminated.
 
 
11

--------------------------------------------------------------------------------

 
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, adjusted by (A) adding thereto (in each case to the extent deducted in
determining Consolidated Net Income for such period), without duplication, the
amount of (i) total interest expense (inclusive of amortization of deferred
financing fees and other original issue discount and banking fees, charges and
commissions (e.g., letter of credit fees and commitment fees)) of Holdings and
its Subsidiaries determined on a consolidated basis for such period, (ii)
provision for taxes based on income and foreign withholding taxes for Holdings
and its Subsidiaries determined on a consolidated basis for such period, (iii)
all depreciation and amortization expense of Holdings and its Subsidiaries
determined on a consolidated basis for such period, (iv) the amount of all
Transaction Expenses for such period that are approved by the Arrangers, (v) the
amount of all non-cash deferred compensation expense of Holdings and its
Subsidiaries determined on a consolidated basis for such period resulting from
the issuance of Stock or Stock Equivalents to former or current directors,
officers or employees of Holdings or any Subsidiary of Holdings, or the exercise
of such Stock Equivalents, (vi) the amount of all non-cash charges relating to
the impairment or write-down of fixed assets, intangible assets (other than
Accounts) or goodwill for such period, (vii) the amount of all other non-cash
charges of Holdings and its Subsidiaries determined on a consolidated basis for
such period, excluding any non-cash charge relating to a write-down, write off
or reserve with respect to Accounts and inventory, (viii) reserved, (ix) any
losses from sales of assets for such period other than inventory sold in the
Ordinary Course of Business, (x) any extraordinary cash losses for such period,
(xi) currency translation non-cash losses for such period related to currency
remeasurements (including any loss resulting from Rate Contracts for currency
exchange risk), (xii) any unrealized non-cash losses for such period in
connection with any hedging agreements, (xiii) all fees and expenses incurred
for such period in connection with Permitted Acquisitions and approved by Agent,
(xiv) reserved, (xv) any fees and expenses incurred for such period in
connection with the initial public offering of voting common Stock of Holdings
(including fees and expenses incurred in connection with an unconsummated
initial public offering of such Stock), including, without limitation, fees and
expenses incurred in connection with the Second Amendment and the termination
fee with respect to the Management Agreement paid in accordance with the Second
Amendment, (xvi) costs and expenses actually incurred and paid in cash by
Holdings or any Subsidiary of Holdings in connection with the restructuring
efforts of Holdings and its Subsidiaries commenced during Fiscal Year 2013,
together with severance expenses, in an aggregate amount for all such costs and
expenses described in this clause (xvi) not to exceed (y) $4,500,000 during
Fiscal Year 2013 and (z) $500,000 during Fiscal Year 2014, and (xvii) fees and
expenses paid to Agent and/or the Lenders and legal expenses paid by the
Borrower, in each case, pursuant to or in connection with the Sixth Amendment
and, to the extent paid by the Borrower, the consulting fees and related
expenses pursuant to the Consulting Agreement (as defined in the Sixth
Amendment), and (B) subtracting therefrom (to the extent not otherwise deducted
in determining Consolidated Net Income for such period) the amount of (i) all
cash payments and cash charges made during such period relating to any non-cash
charges taken in a previous period pursuant to preceding clause (A)(vii), (ii)
any gains from sales of assets for such period other than inventory sold in the
Ordinary Course of Business, (iii) any extraordinary cash gains for such period,
(iv) any non-cash income or gains for such period (including any non-cash from
the cancellation of Indebtedness), (v) currency translation gains for such
period related to currency remeasurements (including any net gain resulting from
Rate Contracts for currency exchange risk), (vi) any unrealized gains for such
period in connection with any hedging agreements and (vii) solely for purposes
of calculating the Interest Coverage Ratio for such period, all cash interest
income for such period. For the avoidance of doubt, it is understood and agreed
that, to the extent any amounts are excluded from Consolidated Net Income by
virtue of the proviso to the definition thereof contained herein, add backs to
Consolidated Net Income in determining Consolidated EBITDA as provided above
shall be limited (or denied) in a fashion consistent with the proviso to the
definition of Consolidated Net Income contained herein. Notwithstanding anything
to the contrary contained above, for purposes of determining Consolidated EBITDA
for any Test Period which ends prior to the first anniversary of the Closing
Date, Consolidated EBITDA for all portions of such period occurring prior to the
Closing Date shall be calculated in accordance with the definition of Test
Period contained herein.
 
 
12

--------------------------------------------------------------------------------

 
(u) Section 11.1 of the Credit Agreement is hereby further amended by adding the
following new definitions thereto in appropriate alphabetical order:
 
“First Lien Revolving Agent” means General Electric Capital Corporation, in its
capacity as “Agent” under the First Lien Revolving Facility, together with its
successors and assigns.
 
“First Lien Revolving Facility” means the revolving credit facility evidenced by
that certain First Lien Revolving Credit Facility to be dated no later than
August 16, 2013 by and among the Borrower, the other Credit Parties party
thereto, First Lien Revolving Agent and the financial institutions from time to
time party thereto as lenders or letter of credit issuers thereunder.
 
“First Lien Revolving Facility Intercreditor Agreement” means that certain
Intercreditor Agreement to be dated no later than August 16, 2013 by and among
First Lien Revolving Agent and Agent and acknowledged by the Credit Parties.
 
 
13

--------------------------------------------------------------------------------

 
“Interest Reserve” means a reserve against the Aggregate Revolving Loan
Commitment established by the Agent on the first day of each month in an amount
equal to the aggregate amount of interest in respect of the Loans accrued, or to
be accrued, in respect of such month, but, in any event, not to exceed
$1,300,000, as such reserve may be reduced during any such month by the amount
of Revolving Loans, if any, funded specifically for the purpose of paying the
interest for which such reserve was established.
 
“Required Leverage Date” means the date upon which the Borrower shall deliver to
the Agent the financial statements and Compliance Certificate required pursuant
to subsection 4.1(b) demonstrating (y) the Credit Parties’ Total Leverage Ratio
as of the end of the Fiscal Quarter for which such financial statements and
Compliance Certificate were delivered, is less than 5.00:1.00 and (z) the Credit
Parties are in compliance with the covenants set forth in Article VI as of the
last day of such Fiscal Quarter.
 
“Sixth Amendment” means that certain Waiver and Sixth Amendment to First Lien
Credit Agreement dated as of the Sixth Amendment Effective Date by and among
Borrower, the other Credit Parties, Agent and the Lenders party thereto.
 
“Sixth Amendment Effective Date” means July 30, 2013.
 
(v) The Credit Agreement is hereby amended by adding to Schedule 1.1(b)
(Revolving Loan Commitments) the supplemental information set forth in Exhibit
A.
 
(w) The Credit Agreement is hereby amended by deleting Exhibit 4.2(b) (Form of
Compliance Certificate) attached thereto in its entirety and substituting the
new form of Compliance Certificate attached hereto as Exhibit B therefor.
 
4. Conditions.  The effectiveness of this Amendment is subject to the
satisfaction of the following conditions precedent or concurrent:
 
(a) the execution and delivery to Agent of this Amendment by each Credit Party,
Agent, Required Lenders and Required Revolving Lenders;
 
(b) the payment by Borrower to Agent of a fully-earned, non-refundable amendment
fee for the ratable benefit of each applicable Lender that has delivered and
released to Agent its executed signature page to this letter agreement by no
later than 3:00 p.m. CST on July 29, 2013 (each such Lender, a “Consenting
Lender”), equal to 0.50% of the sum of (y) the aggregate Revolving Loan
Commitments of all Consenting Lenders and (z) the outstanding principal amount
of the Initial Term Loan held by Consenting Lenders, in each case, as of the
date hereof;
 
(c) after giving effect to this Amendment and the waiver contained herein, the
truth and accuracy in all material respects of the representations and
warranties contained in Section 6 hereof; and
 
 
14

--------------------------------------------------------------------------------

 
(d) no Default or Event of Default (other than the Designated Default) shall
have occurred and be continuing or arise as a direct result of the effectiveness
of this Amendment.
 
5. First Lien Revolving Facility.  The Borrower hereby covenants and agrees to
enter into and obtain the benefits of the First Lien Revolving Facility in an
aggregate principal amount of up to $8,000,000 and otherwise in accordance with
the Credit Agreement, as amended hereby, no later than August 16, 2013.
 
6. Representations and Warranties.   Each Credit Party hereby represents and
warrants to Agent and each Lender as follows:
 
(a) the representations and warranties made by such Credit Party contained in
the Loan Documents are true and correct in all material respects (without
duplication of any materiality qualifier contained therein) as of the date
hereof, except to the extent such representation or warranty expressly relates
to an earlier date (in which event such representations and warranties were true
and correct in all material respects (without duplication of any materiality
qualifier contained therein) as of such earlier date;
 
(b) such Credit Party is a corporation or limited liability company, duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation, as applicable;
 
(c) such Credit Party has the power and authority to execute, deliver and
perform its obligations under this Amendment and the Credit Agreement, as
amended hereby;
 
(d) the execution, delivery and performance by such Credit Party of this
Amendment and the Credit Agreement, as amended hereby, have been duly authorized
by all necessary action;
 
(e) this Amendment and the Credit Agreement, as amended hereby, constitutes the
legal, valid and binding obligation of such Credit Party, enforceable against
such Person in accordance with their terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, or similar laws affecting the
enforcement of creditor’s rights generally or by equitable principles relating
to enforceability;
 
(f) the execution, delivery and performance by each of the Credit Parties of
this Amendment have been duly authorized by all necessary action, and do not and
will not: (a) contravene the terms of any of that Person’s Organization
Documents; (b) conflict with or result in any breach or contravention of, or
result in the creation of any Lien under, any document evidencing any material
Contractual Obligation to which such Person is a party or any material order,
injunction, writ or decree of any Governmental Authority to which such Person or
its Property is subject; or (c) violate any material Requirement of Law in any
material respect; and
 
(g) no Default or Event of Default (other than the Designated Default) exists or
shall arise as a direct result of the effectiveness of this Amendment.
 
 
15

--------------------------------------------------------------------------------

 
7. No Modification.  Except as expressly set forth herein, nothing contained
herein shall be deemed to constitute a waiver of compliance with any term or
condition contained in the Credit Agreement or any of the other Loan Documents
or constitute a course of conduct or dealing among the parties.  Except as
expressly stated herein, the Agent and Lenders reserve all rights, privileges
and remedies under the Loan Documents.  Except as amended, waived or consented
to hereby, the Credit Agreement and other Loan Documents remain unmodified and
in full force and effect.  All references in the Loan Documents to the Credit
Agreement shall be deemed to be references to the Credit Agreement as amended
and waived hereby.
 
8. Counterparts.  This Amendment may be executed in any number of counterparts
and by different parties in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.  Signature pages may be detached from
multiple separate counterparts and attached to a single counterpart.  Delivery
of an executed signature page of this Amendment by facsimile transmission or
Electronic Transmission shall be as effective as delivery of a manually executed
counterpart hereof.
 
9. Successors and Assigns.  The provisions of this Amendment shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that none of the Credit Parties may assign or
transfer any of its rights or obligations under this Amendment without the prior
written consent of the Agent.
 
10. Further Assurance.  Borrower hereby agrees from time to time, as and when
requested by the Agent or Lender, to execute and deliver or cause to be executed
and delivered, all such documents, instruments and agreements and to take or
cause to be taken such further or other action as the Agent or Lender may
reasonably deem necessary or desirable in order to carry out the intent and
purposes of this Amendment, the Credit Agreement and the Loan Documents.
 
11. Governing Law and Jurisdiction.
 
(a) Governing Law.  The laws of the State of New York shall govern all matters
arising out of, in connection with or relating to this Amendment, including,
without limitation, its validity, interpretation, construction, performance and
enforcement (including, without limitation, any claims sounding in contract or
tort law arising out of the subject matter hereof and any determinations with
respect to post-judgment interest) (without regard to conflicts of law
principles (other than Sections 5-1401 and 5-1402 of the New York General
Obligations Law)).
 
(b) Submission to Jurisdiction.  Any legal action or proceeding with respect to
this Amendment shall be brought exclusively in the courts of the State of New
York located in the City of New York, Borough of Manhattan, or of the United
States of America sitting in the Southern District of New York and, by execution
and delivery of this Amendment, each Credit Party hereby accepts for itself and
in respect of its property, generally and unconditionally, the jurisdiction of
the aforesaid courts.  The parties hereto hereby irrevocably waive any
objection, including any objection to the laying of venue or based on the
grounds of forum non conveniens, that any of them may now or hereafter have to
the bringing of any such action or proceeding in such jurisdictions.
 
 
16

--------------------------------------------------------------------------------

 
(c) Service of Process.  Each Credit Party hereby irrevocably waives personal
service of any and all legal process, summons, notices and other documents and
other service of process of any kind and consents to such service in any suit,
action or proceeding brought in the United States of America with respect to or
otherwise arising out of or in connection with this Agreement by any means
permitted by applicable Requirements of Law, including by the mailing thereof
(by registered or certified mail, postage prepaid) to the address of such Person
specified in the Credit Agreement (and shall be effective when such mailing
shall be effective, as provided therein).  Each Credit Party agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
 
(d) Non-Exclusive Jurisdiction.  Nothing contained in this Section 11 shall
affect the right of Agent to serve process in any other manner permitted by
applicable Requirements of Law or commence legal proceedings or otherwise
proceed against any Credit Party in any other jurisdiction.
 
(e) Waiver of Jury Trial.  THE PARTIES HERETO, TO THE EXTENT PERMITTED BY LAW,
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING OUT
OF, IN CONNECTION WITH OR RELATING TO, THIS
 
(f) AMENDMENT, THE OTHER LOAN DOCUMENTS AND ANY OTHER TRANSACTION CONTEMPLATED
HEREBY AND THEREBY. THIS WAIVER APPLIES TO ANY ACTION, SUIT OR PROCEEDING
WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE.
 
12. Severability.  The illegality or unenforceability of any provision of this
Amendment or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Amendment or any instrument or agreement required hereunder.
 
 
13. Reaffirmation. Each of the Credit Parties as debtor, grantor, pledgor,
guarantor, assignor, or in other any other similar capacity in which such Credit
Party grants liens or security interests in its property or otherwise acts as
accommodation party or guarantor, as the case may be, hereby (i) ratifies and
reaffirms all of its payment and performance obligations, contingent or
otherwise, under each of the Loan Documents to which it is a party (after giving
effect hereto) and (ii) to the extent such Credit Party granted liens on or
security interests in any of its property pursuant to any such Loan Document as
security for or otherwise guaranteed the Borrower’s Obligations under or with
respect to the Loan Documents, ratifies and reaffirms such guarantee and grant
of security interests and liens and confirms and agrees that such security
interests and liens hereafter secure all of the Obligations as amended
hereby.  Each of the Credit Parties hereby consents to this Amendment and
acknowledges that each of the Loan Documents remains in full force and effect
and is hereby ratified and reaffirmed.  Except as expressly set forth herein,
the execution of this Amendment shall not operate as a waiver of any right,
power or remedy of the Agent or Lenders, constitute a waiver of any provision of
any of the Loan Documents or serve to effect a novation of the Obligations.  In
addition, the Credit Parties hereby acknowledge and agree that (x) pursuant to
that certain Consulting Services Agreement dated as of July 2, 2013 (the
“Consulting Agreement”) by and among, inter alia, Agent and Richter Consulting,
Inc. (“Consultant”), as a result of the Designated Default, Agent has engaged
Consultant to assist Agent and the Lenders in evaluating, among other things,
the current and projected financial performance of the Credit Parties, (y) the
Credit Parties shall continue to cooperate in good faith with Consultant and
provide Consultant access to senior management of the Credit Parties, in each
case, pursuant to the engagement set forth in the Consulting Agreement and (z)
all expenses incurred by Agent pursuant to such Consulting Agreement shall
constitute Obligations and shall be paid by the Credit Parties (or the Credit
Parties shall reimburse Agent therefor) pursuant to Section 9.5 of the Credit
Agreement (and notwithstanding the waiver set forth in Section 2 hereof).
 
 
17

--------------------------------------------------------------------------------

 
14. Release of Claims. In consideration of the Lenders’ and the Agent’s
agreements contained in this Amendment, each Credit Party hereby irrevocably
releases and forever discharge the Lenders and the Agent and their affiliates,
subsidiaries, successors, assigns, directors, officers, employees, agents,
consultants and attorneys (each, a “Released Person”) of and from any and all
claims, suits, actions, investigations, proceedings or demands, whether based in
contract, tort, implied or express warranty, strict liability, criminal or civil
statute or common law of any kind or character, known or unknown, which such
Credit Party ever had or now has against Agent, any Lender or any other Released
Person which relates, directly or indirectly, to any acts or omissions of Agent,
any Lender or any other Released Person relating to the Credit Agreement or any
other Loan Document on or prior to the date hereof.
 


 
[Remainder of Page Intentionally Left Blank; Signature Pages Follow]
 
 
18

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, each of the undersigned has executed this Amendment as of
the date set forth above.
 
BORROWER:




GSE ENVIRONMENTAL, INC.
By:           /s/ Mark A. Whitney
Name:      Mark A. Whitney
Title:        Vice President




CREDIT PARTIES:




GSE HOLDING, INC.


By:           /s/ Mark A. Whitney
Name:      Mark A. Whitney
Title:        Vice President


GSE ENVIRONMENTAL, LLC
 
By:           /s/ Mark A. Whitney
Name:      Mark A. Whitney
Title:        Vice President




SYNTEC LLC


By: GSE Environmental, LLC
Its:  Sole Member
By:           /s/ Mark A. Whitney
Name:      Mark A. Whitney
Title:        Vice President
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the each of the undersigned has executed this Amendment as
of the date set forth above.
 


 
AGENT AND LENDERS:
 
GENERAL ELECTRIC CAPITAL
CORPORATION, as Agent and as a Lender
 
By: /s/ Richard B. Davidson
Name: Richard B. Davidson
Title:   Duly Authorized Signatory
 


 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
set forth above.
 


 
MGEC Funding 1 Ltd, as a Lender
By: General Electric Capital Corporation, as
Servicer
 
By:   /s/ Richard B. Davidson
Name: Richard B. Davidson
Title:   Duly Authorized Signatory
 


 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
set forth above.
 


 
MGEC Funding 2 Ltd, as a Lender
By: General Electric Capital Corporation, as
Servicer
 
By:  /s/ Richard B. Davidson
Name: Richard B. Davidson
Title:   Duly Authorized Signatory
 


 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
set forth above.
 


 
GE CAPITAL BANK (fka GE CAPITAL FINANCIAL)., as a Lender
 
By: :  /s/ Woodrow Boraders
Name: Woodrow Broaders
Title:   Duly Authorized Signatory
 


 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
set forth above.
 


 
Harleysville Life Insurance Company,
as a Lender
 
By: :  /s/ Ronald R. Serpico
Name: Ronald R. Serpico
Title:   Authorized Signatory
 


 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
set forth above.
 


 
Wells Fargo Principal Lending, LLC,
as a Lender
 
By: :  /s/ Jeff Nikora
Name: Jeff Nikora
Title:   EVP
 


 


 


 


 


 


 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
set forth above.
 


 
Nationwide Mutual Fire Insurance Company,
as a Lender
 
By::  /s/ Ronald R. Serpico
Name: Ronald R. Serpico
Title:   Authorized Signatory
 


 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
set forth above.
 


 
Nationwide Mutual Insurance Company,
as a Lender
 
By: :  /s/ Ronald R. Serpico
Name: Ronald R. Serpico
Title:   Authorized Signatory
 


 


 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
set forth above.
 


 
PennantPark Floating Rate Capital, Ltd., as a
Lender
 
By: :  /s/ Arthur Penn
Name: Arthur Penn
Title:   CEO
 


 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
set forth above.
 


 
JEFFERIES LEVERAGED CREDIT PRODUCTS,
LLC, as a Lender
 
By: :  /s/ William P. McLaughlin
Name: William P. McLaughlin
Title:   Senior Vice President
 


 


 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
set forth above.
 


 
JFIN CLO 2013 LTD, as a Lender
 
By: :  /s/ E. Joseph Hess
Name: E. Joseph Hess
Title:   Managing Director
 


 


 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
set forth above.
 


 
JFIN CLO 2012 LTD, as a Lender
 
By: :  /s/ E. Joseph Hess
Name: E. Joseph Hess
Title:   Managing Director
 


 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
set forth above.
 


 
JFIN CLO 2012 LTD, as a Lender
 
By: :  /s/ E. Joseph Hess
Name: E. Joseph Hess
Title:   Managing Director
 


 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
set forth above.
 


 
ING CAPITAL LLC, as a Lender
 
By: :  /s/ Marilyn Densel Fulton
Name: Marilyn Densel Fulton
Title:   Managing Director
 


 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
set forth above.
 


 
SUNS SPV LLC, as a Lender
 
By: :  /s/ Bruce Spohler
Name: Bruce Spohler
Title:   Chief Operating Officer
 


 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
set forth above.
 


 
Whippoorwill Distressed Opportunity Fund, L.P.,
as a Lender
 
By: Whippoorwill Associates, Inc.,
its agent and authorized signatory
 
By: :  /s/ Steven K. Gendal
Name: Steven K. Gendal
Title:   Principal
 


 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
set forth above.
 


 
WellPoint, Inc., as a Lender
 
By: Whippoorwill Associates, Inc.,
its agent and authorized signatory
 
By:  /s/ Steven K. Gendal
Name: Steven K. Gendal
Title:   Principal
 


 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
set forth above.
 


 
Whippoorwill Offshore Distressed Opportunity Fund, Ltd., as a Lender
 
By: Whippoorwill Associates, Inc.,
its agent and authorized signatory
 
By: :  /s/ Steven K. Gendal
Name: Steven K. Gendal
Title:   Principal
 


 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
set forth above.
 


 
Whippoorwill Associates, Inc. Profit Sharing Plan, as a
Lender
 
By: Whippoorwill Associates, Inc., its agent and authorized signatory
 
By: :  /s/ Steven K. Gendal
Name: Steven K. Gendal
Title:   Principal
 


 


 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
set forth above.
 


 
Black Diamond CLO 2005-1 Ltd., as a
Lender
 
By: Black Diamond CLO 2005-1 Adviser, L.L.C.
As its Collateral Manager
 


 
By:  /s/ Stephen H. Deckoff
Name: Stephen H. Deckoff
Title:   Managing Principal
 


 


 


 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
set forth above.
 


 
Black Diamond CLO 2005-2 Ltd., as a
Lender
 
By: Black Diamond CLO 2005-2 Adviser, L.L.C.
As its Collateral Manager
 


 
By: :  /s/ Stephen H. Deckoff
Name: Stephen H. Deckoff
Title:   Managing Principal
 


 


 


 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
set forth above.
 


 
Black Diamond CLO 2006-1  (Cayman)
LTD., as a Lender
 
By: Black Diamond CLO 2006-1 Adviser, L.L.C.
As its Collateral Manager
 


 
By: :  /s/ Stephen H. Deckoff
Name: Stephen H. Deckoff
Title:   Managing Principal
 


 


 


 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
set forth above.
 


 
GSC Capital Corp. Loan Funding
2005-1, as a Lender
 
By: GSC Acquisition Holdings, L.L.C., as its Collateral Manager
By: GSC MANAGER, LLC, in its capacity as Manager
By: BLACK DIAMOND CAPITAL MANAGEMENT, L.L.C., in its capacity as Member
 


 
By: :  /s/ Stephen H. Deckoff
Name: Stephen H. Deckoff
Title:   Managing Principal
 


 


 


 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
set forth above.
 


 
GSC GROUP CDO FUND VIII, Limited,
as a Lender
 
By: GSC Acquisition Holdings, L.L.C., as its Collateral Manager
By: GSC MANAGER, LLC, in its capacity as Manager
By: BLACK DIAMOND CAPITAL MANAGEMENT, L.L.C., in its capacity as Member
 


 
By: :  /s/ Stephen H. Deckoff
Name: Stephen H. Deckoff
Title:   Managing Principal
 


 


 


 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
set forth above.
 


 
GSC Partners CDO Fund VII, Limited,
 as a Lender
 
By: GSC Acquisition Holdings, L.L.C., as its Collateral Manager
By: GSC MANAGER, LLC, in its capacity as Manager
By: BLACK DIAMOND CAPITAL MANAGEMENT, L.L.C., in its capacity as Member
 


 
By: :  /s/ Stephen H. Deckoff
Name: Stephen H. Deckoff
Title:   Managing Principal
 


 


 


 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
set forth above.
 


 
FIFTH STREET FUNDING II, LLC
 
By:   /s/ Ivelin M. Dimitrov
Name: Ivelin M. Dimitrov
Title:   Chief Investment Officer
 


 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
set forth above.
 


 
TELOS CLO 2006-1., as a Lender
Managed by Telos Asset Management LLC
 
By:   /s/ Ro Toyoshima
Name: Ro Toyoshima
Title:   Managing Director
 


 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
set forth above.
 


 
TELOS CLO 2007-2, Ltd., as a Lender
Management by Telos Asset Management LLC
 
By:   /s/ Ro Toyoshima
Name: Ro Toyoshima
Title:   Managing Director
 


 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
 
Supplement to Schedule 1.1(b) Revolving Loan Commitments
 


 
Lender
Sixth Amendment Revolving Loans
Sixth Amendment LCs
Pre-Amendment Revolving Share
 
$
$
$
 
$
$
$
 
$
$
$
 
$
$
$
 
$
$
$
Total:
$19,111,569.48
$2,431,391.00
 
Aggregate Pre-Amendment Revolving Amount
   
$21,542,960.48



 


 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT B
 
Updated Exhibit 4.2(b) (Form of Compliance Certificate)
 


 
See attached.
 


 


 


 